     Nathan A. Finch, SBN: 031279
1
     Michael W. Thrall, SBN: 031172
2    Catalyst Legal Group, PLLC
     1820 East Ray Rd.
3    Chandler, AZ 85225
     602.456.2233
4
     Attorneys for Debtor
5
                           UNITED STATES BANKRUPTCY COURT
6
                                     DISTRICT OF ARIZONA
7
     In re:                                          Chapter 13 Proceedings
8
                                                     Case No. 2:19-bk-10704-PS
9
     MARK ROBERT VARGOVICH,
                                                     OBJECTION TO THE TRUSTEE’S
10                                                   RECOMMENDATION
11
                                  Debtor.

12

13
              Debtor, Mark Robert Vargovich, by and through undersigned counsel, pursuant to
14
     L.R.B.P. 2084-10(b) object to the Trustee’s Recommendation.
15
              Debtor is working to resolve the issue of unfiled tax returns. Therefore, Debtor
16   needs additional time to comply with the Trustee’s Recommendations.
17            WHEREFORE Debtor respectfully objects to the Trustee’s Recommendation and
18   requests a hearing on this objection.

19
              Dated this 30th day of December 2019

20
                                                      CATALYST LEGAL GROUP, PLLC
21                                                    By: /s/ Nathan A. Finch
22
                                                      Nathan A. Finch
                                                      1820 East Ray Rd.
23                                                    Chandler, AZ 85225

24

25




     Case 2:19-bk-10704-PS                      1
                                  Doc 28 Filed 12/30/19  Entered 12/30/19 10:09:53        Desc
                                   Main Document     Page 1 of 2
     A COPY of the foregoing e-mailed
1
     This 30th day of December 2019 to:
2
     EDWARD J. MANEY
3    101 N. FIRST AVE., SUITE 1775
     PHOENIX, AZ 85003
4

5
     /s/ CJM

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




     Case 2:19-bk-10704-PS                   2
                               Doc 28 Filed 12/30/19  Entered 12/30/19 10:09:53   Desc
                                Main Document     Page 2 of 2
